PER CURIAM:
*103On October 9, 1984, the claimant was operating his vehicle on Interstate 70 at the Mt. de Chantal Ramp in Wheeling, West Virginia, when his vehicle struck the vehicle preceding him. He seeks to recover $600.00 for damages to his vehicle.
The claimant testified that he was travelling at a very low speed of approximately five miles per hour at the time of the accident. Formerly at the Washington Avenue on ramp and the Oglebay off ramp, there were signs that directed the through traffic in the westbound lane. The signs had been removed prior to claimant's accident. He alleges that the design of the interstate caused his accident. As of September 24 of that year, there had been seven accidents at this particular intersection. He contacted the Governor, who in turn contacted Fred VanKirk, the Acting Commissioner for respondent, who corresponded with the claimant. However, the situation has not been rectified.
Proximate cause is an essential element of a claimant's case, and claimant has the burden of establishing the proximate cause of an incident to justify recovery in any action based on negligence. Wolverton vs. Dept. of Highways, 9 Ct.Cl. 223 (1973). The Court has determined that the claimant's actions were the proximate cause of the accident. Accordingly, the Court is of the opinion to and does disallow the claim.
Claim disallowed.